Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149591 & (18)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149591
                                                                    COA: 320500
                                                                    Branch CC: 06-038472-FC
  GERALD LEE LATTA, JR.,
           Defendant-Appellant.

  _________________________________________/

         By order of February 3, 2015, the prosecuting attorney was directed to answer the
  application for leave to appeal the June 2, 2014 order of the Court of Appeals. On order
  of the Court, the answer having been received, the application for leave to appeal is again
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 31, 2015
         s0323
                                                                               Clerk